Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

DETAILED ACTION
A request for continued examination (RCE) under 37 CFR 1.114 was filed in this application after a Decision by the Patent Trial and Appeal Board (PTAB), but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s RCE submission filed on 01/08/2021 has been entered (see: MPEP 706.07(h)(XI)(A)).
The Examiner notes that the Decision by the PTAB affirmed the Examiner’s prior art based rejections regarding claims 1-20 and 23-24.  Additionally, the Decision by the PTAB reversed the Examiner’s rejection of claim 24 under 35 U.S.C. 112 (pre-AIA ), first paragraph. 

The RCE submission includes an Amendment to the Claims and Remarks.  In light of the Amendment to the Claims, it appears that claims 1, 7, 13, 21, and 22 have been newly amended and claims 23 and 24 have been canceled.  The Amendment to the Claims has been entered and 

The rejection of claim 24 under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (see: Non-Final Action, pp. 3-4) has been withdrawn as necessitated by the Decision by the PTAB and the Amendment to the Claims.

The rejection of claims 1, 2, 4, 5, 13, 15, 16, 18, 20, 23, and 24 (see: Non-Final Action, pp. 4-13) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published 12/21/2010) in view of Barbanson (U.S. Patent Publication No. 2003/0164861, published 09/04/2003) in further view of Rodgers et al (U.S. Patent No. 6,133,914, published 10/17/2000) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 3 and 14 (see: Non-Final Action, pp. 14-15) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published 12/21/2010) in view of Barbanson (U.S. Patent Publication No. 2003/0164861, published 09/04/2003) in view of Rodgers et al (U.S. Patent No. 6,133,914, published 10/17/2000) in further view of Muraveynyk (U.S. Patent Publication No. 2009/0295830, published 12/03/2009) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 6 and 17 (see: Non-Final Action, pp. 15-16) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 7, 8, 10, 11, and 19 (see: Non-Final Action, pp. 16-24) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published 12/21/2010) in view of Barbanson (U.S. Patent Publication No. 2003/0164861, published 09/04/2003) in view of Rodgers et al (U.S. Patent No. 6,133,914, published 10/17/2000) in further view of Farrell (U.S. Patent Publication No. 2008/0250332, published 10/09/2008) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claim 9 (see: Non-Final Action, pp. 24-25) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published 12/21/2010) in view of Barbanson (U.S. Patent Publication No. 2003/0164861, published 09/04/2003) in view of Rodgers et al (U.S. Patent No. 6,133,914, published 10/17/2000) in view of Farrell (U.S. Patent Publication No. 2008/0250332, published 10/09/2008) in further view of Muraveynyk (U.S. Patent Publication No. 2009/0295830, published 12/03/2009) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claim 12 (see: Non-Final Action, pp. 25-26) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published 12/21/2010) in view of Barbanson (U.S. Patent Publication No. 2003/0164861, published withdrawn as necessitated by the Amendment to the Claims.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,165,302 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Objections
The Amendment to the Claims proposes amendments that do not comply with 37 CFR 1.173, which sets forth the manner of making amendments in reissue applications.  

Additionally, 37 CFR 1.173(c) requires that “Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.”  The “Section 173(c) Status and Support for Claim Changes” provided in the Remarks is at least deficient for failing to detail the status of previously submitted claims 23 and 24.
While the claim language of dependent claims 21 and 22 has been completely changed, the Examiner notes that Applicant’s Remarks make clear that dependent claims 21 and 22 now only include the limitations of previously submitted dependent claims 23 and 24, respectively.  Thus, Applicant has at least provided a proper explanation of support in the disclosure of the patent for the changes made to said claims (see: MPEP 1453(V)(D): “Although the presentation of the amended claim does not contain any indication of what is changed from the previous 
Additionally, claims 23 and 24 are objected to because Applicant appears to have renumbered said previously submitted new claims (e.g., see: Remarks, “Claim 23 is renumbered...and claim 24 is renumbered”).  A claim number previously assigned to a new claim, even if that new claim is subsequently canceled, should not be reassigned to a different new claim during the reissue proceeding.  For example, see MPEP 1453(V)(C: “If new claims have been added to the reissue application which are later canceled before issuance of the reissue patent, the examiner will renumber any remaining new claims in numerical order to follow the number of claims in the original patent”).  Therefore, as discussed above, the record indicates to the Examiner that prior new claims 23 and 24 have been canceled and prior new claims 21 and 22 have been amended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 13-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Substantially similar independent claims 1 and 13 recite the limitation “the image presented in the second scale” in the second to last line of each claim.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear from the claims that the image selected in the preceding “selection of an image presented in the thumbnail display area” limitation is necessarily an image presented in the second scale.  The Examiner notes that while it’s most likely the case that any images in the thumbnail display area are presented in a uniform scale (e.g., the second scale), the claims do not specifically require, aside from the initial selection of the second image, that all images displayed in the thumbnail display area are presented in the second scale.  The Examiner suggests said independent claims be further amended such that the further selection of an image is of an image presented in the second scale (e.g., “receiving a further selection of an image presented in the second scale in the thumbnail display area”). 
Dependent claims 2-6, 14-18, and 20-22 are rejected at least via their dependency from substantially similar independent claims 1 and 13.

Allowable Subject Matter
Claims 7-12 and 19 are allowed.  Based on the Amendment to the Claims, independent claim 7 (and therefore its corresponding dependents) now specifically incorporates all the 


Conclusion
The art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992